internal_revenue_service department of the treasury index number washington dc number info release date person to contact refer reply to cc psi b01 plr-108024-00 date august this correspondence pertains to the private_letter_ruling request you submitted on behalf of your client upon a review of the documents submitted we have determined that your client was entitled to relief under revproc_97_40 the ogden service_center agrees with this determination and they have corrected their records to reflect an date effective date for your client’s s_corporation_election accordingly a private_letter_ruling is not necessary in this case and the user_fee submitted by your client will be refunded to her if you have any further questions or concerns regarding this matter please contact shannon cohen of this office at s dianna k miosi sincerely dianna k miosi chief branch associate chief_counsel passthroughs and special industries
